DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1).
Claim 1, Nagahiro teaches an equipment system (10) for cinematographic productions [see Fig. 1], comprising at least one film production device (20, 22, 24, 28, 30) that is selected from a group comprising a motion picture camera (20, 22) [video camera 10; paragraph 0059], a lens ring drive unit (24), a motif lighting apparatus (28), or a remote control unit (30) [remote controller 20; paragraph 0072]; and
having at least two different radio modules (40, 42) [communication unit of the video camera 10 and communication unit of the remote controller 20; paragraph 0062, 0072], 

wherein the at least two different radio modules (40, 42) differ from one another with respect to their radio characteristics, namely with respect to at least one of a frequency range used or to a transmission protocol used [Wi-Fi and Bluetooth are different wireless communication protocols; see paragraph 0062].
Nagahiro is silent regarding wherein the interface is configured for selective coupling to one of the at least two different radio modules, and wherein the interface is further configured to enable transmission of control signals between the at least one film production device and the coupled one of the at least two different radio modules by wired communication, 
wherein radio characteristics of the at least two different radio modules differ from one another, wherein the radio characteristics comprise at least one of a frequency range or a transmission protocol. 
Hayes discloses a film production device [video camera 10; paragraph 0020 and Fig. 1] comprising an interface [receptacle 70 provides electrical interconnection; paragraph 0039 and 
wherein radio characteristics of the at least two different radio modules differ from one another, wherein the radio characteristics comprise at least one of a frequency range or a transmission protocol [“radio protocols… may be changed by swapping one wireless interface module 18 for another;” paragraph 0023].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hayes with that of Nagahiro in order to improve convenience and flexibility in connecting components to implement different functionality and features (see paragraph 0005 and 0023 of Hayes).

Claim 3, Nagahiro further teaches wherein each of the at least two different radio modules (40, 42) comprises a control circuit [see Fig. 19] that is configured to convert a control signal received by radio into an electrical signal, which is transmitted to the coupled at least one film production device (20, 22, 24, 28, 30) [signals received at the respective communication units 107, 206 are executed by controller units 101, 201; see paragraph 0602 and 0615], and to convert an electrical signal received by the coupled at least one film production device (20, 22, 

Claim 4, Nagahiro further teaches wherein the equipment system (10) comprises at least one motion picture camera (20, 22) [video camera 10; see Fig. 1] or at least one motif lighting apparatus (28) and further at least one remote control unit (30) [remote controller 20; paragraph 0061] for remotely controlling the at least one motion picture camera (20, 22) [operation information from remote controller 20 is transmitted to video camera 10 to control the video camera 10; paragraph 0624] or the at least one motif lighting apparatus (28);
wherein the equipment system (10) comprises at least a first set and a second set of radio modules (40, 42) [communication unit of the video camera 10 and communication unit of the remote controller 20; paragraph 0062, 0072];
wherein the radio modules (40) of the first set are identical to one another with respect to their radio characteristics [Wi-Fi communication operates on 2.4GHz frequency; paragraph 0160-0161];
wherein the radio modules (42) of the second set are identical to one another with respect to their radio characteristics [Bluetooth operates on 2.4 GHz frequency; paragraph 0161]; and
wherein the radio modules (40) of the first set differ from the radio modules (42) of the second set with respect to their radio characteristics [Wi-Fi communication protocol is different from Bluetooth communication protocol; paragraph 0161].



Claim 8, Nagahiro further teaches wherein each of the at least two different radio modules (40, 42) is marked with at least one visible code which represents the radio characteristic of the respective radio module [see Wi-Fi connection icon and Bluetooth connection icons; Fig. 3 and paragraph 0516].
Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to have marked and labeled a wireless interface card 18 of Hayes such that a user is able to distinguish between different wireless interface cards. 

Claim 9, Nagahiro further teaches wherein the at least one visible code comprises at least one of a color code, an alphanumeric code, or a symbol code [see Wi-Fi connection icon and Bluetooth connection icons; Fig. 3 and paragraph 0516].
Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to have marked and labeled a wireless interface card 18 of Hayes with a recognizable code such that a user is able to distinguish between different wireless interface cards. 

Claim 10, Nagahiro in view of Hayes teaches an equipment system (10) in accordance with claim 1, Nagahiro further teaches wherein the at least one film production device (20, 22, 24, 28, 30) comprises a remote control unit (30) [remote controller 20; paragraph 0061] which is 
Nagahiro and Hayes are silent regarding wherein the motion picture camera has a lens actuating motor and wherein the remote control unit has a movable operating element for setting control commands for the lens actuating motor. 
However, a lens actuating motor for the performing the zoom operation of paragraph 0553 of Nagahiro is well-known in the art. Office Notice is taken for a lens actuating motor. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used a lens actuating motor to control the zoom operation of the lens of Nagahiro in order to automatically drive the zoom lens between a telephoto end and a wide angle end as requested by the operator. 


Claim 13, Nagahiro teaches a film production device (20, 22, 24, 28, 30) [see Fig. 1] comprising an interface (44) for a selective coupling to one of at least two different radio modules (40, 42) for a wireless communication with other film production devices [communication unit 107 is utilized for wireless communication and wired communication; paragraph 0609], wherein the interface (44) is configured to transmit control signals between the film production device (20, 22, 24, 28, 30) and the coupled radio module (40, 42) [see Fig. 19 and paragraph 0609], and wherein the at least two different radio modules (40, 42) differ from one another with respect to their radio characteristics, namely with respect to at least one of a frequency range used or to a transmission protocol used [Wi-Fi and Bluetooth are different communication protocols; see paragraph 0160-0161]; and
wherein the film production device has a recognition device [controller unit 101; Fig. 19] that is configured to receive from the coupled one of the at least two radio modules (40, 42) an identification of the radio characteristic used by the coupled one of the at least two radio modules (40, 42) [availability of both Wi-Fi and Bluetooth communications is identified; paragraph 0429].
Nagahiro is silent regarding wherein the interface is a physical connection interface configured to selectively couple to one of at least two different radio modules, wherein the interface is further configured to enable transmission of controls between the film production 
Hayes teaches a film production device [video camera 10; paragraph 0020 and Fig. 1] comprising a physical connection interface [receptacle 70 provides electrical interconnection; paragraph 0039 and Fig. 9] configured to selectively couple to one of at least two different radio modules [different wireless interface modules 18 that can be swapped to change radio protocols; see paragraph 0023], wherein the interface is further configured to enable transmission of controls between the film production device and the coupled radio module [camera 10 establishes wireless links with WWAN 50, WLAN 60 via wireless interface module 18, wireless interface module 18 is connected to the camera via slot/socket connector 72 and contacts 74; see Fig. 5 and paragraph 0026-0027 and 0039] and wherein radio characteristics of the at least two different radio modules differ from one another, wherein the radio characteristics comprise a frequency range or a transmission protocol used [“radio protocols… may be changed by swapping one wireless interface module 18 for another;” paragraph 0023].
 
Claim 14, Hayes further teaches wherein the interface (44) is configured for a wired communication with the coupled one of the at least two radio modules (40, 42) [camera 10 establishes wireless links with WWAN 50, WLAN 60 via wireless interface module 18, wireless interface module 18 is connected to the camera via slot/socket connector 72 and contacts 74; see Fig. 5 and paragraph 0026-0027 and 0039].

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1), and further in view of GoPro Wi-Fi Combo Kit User Manual.

Claim 2, Nagahiro teaches an equipment system (10) in accordance with claim 1, wherein each of the at least two different radio modules (40, 42) has a counter interface (46) [display UIs and operation buttons; paragraph 0073], but is silent regarding wherein the counter interfaces (46) of the at least two different radio modules (40, 42) are identical to one another and are compatible with the interface (44) of the at least one film production device (20, 22, 24, 28, 30).
GoPro Wi-Fi Combo Kit User Manual discloses wherein the radio module has a counter interface [Wi-Fi Remote Screen; page 18] wherein the counter interfaces of the at least two different modules [communication unit of Wi-Fi Remote and Wi-Fi BacPac of the GoPro camera, see page 23 and 11, respectively], are identical to one another [Wi-Fi Remote Screen match exactly what appears on the camera; page 18] and are compatible with the interface of the at least one film production device [interface is used to control the GoPro camera; see page 18]. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the disclosure of the GoPro Wi-Fi Combo Kit User Manual with that of Nagahiro and Hayes in order to allow a user to quickly adapt to a . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1), and further in view of Adler (US 2019/00664969 A1).

Claim 5, Nagahiro in view of Hayes teaches an equipment system (10) in accordance with claim 1, but is silent regarding wherein the equipment system (10) comprises at least three different radio modules (40, 42) that differ from one another with respect to their radio characteristics.
Adler teaches an equipment system (see Fig. 4) that comprises at least three different radio modules that differ from one another with respect to their radio characteristics [“wireless communication mechanism includes the following wireless modules: a Wi-Fi dual band (2.4 GHz and 5 GHz) module, an LTE Modem, a Bluetooth BLE and an RF sub giga transmitter;” paragraph 0120].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Adler with that of Nagahiro and Hayes in order to provided multiple communication protocols to improve redundancy and improve flexibility in connecting supported devices.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1), and further in view of  Li (US 2021/0021749 A1).

Claim 6, Nagahiro in view of Hayes teaches an equipment system (10) in accordance with claim 1, Hayes further teaches wherein the at least one film production device (20, 22, 24, 28, 30) has a housing [see Fig. 1], but is silent regarding wherein the one of the at least two different radio modules (40, 42), when coupled to the at least one film production device (20, 22, 24, 28, 30), is arranged outside the housing of the at least one film production device (20, 22, 24, 28, 30).
Li teaches wherein one of the at least two different modules [wireless communication module 102; paragraph 0026 and Fig. 1], when coupled to the at least one film production device [imaging host 101; paragraph 0026], is arranged outside the housing of the at least one film production device; see Fig. 1]. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Li with that of Nagahiro and Hayes in order to provide a compact structure and small size of the imaging host [see paragraph 0022 of Li]. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1), and further in view of Ronn (US 2006/0198164 A1).


Nagahiro is silent regarding wherein the remote control is configured as a lighting remote control unit for remotely controlling a motif lighting apparatus, and wherein the remote control unit has at least one operating element for setting control commands for the motif lighting apparatus. 
Ronn teaches wherein a remote control [remote-control transmitting device; paragraph 0024]is configured as a lighting remote control unit for remotely controlling a motif lighting 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Ronn with that of Nagahiro and Hayes in order to allow an operator to centrally operate, using a wireless transmitting device, a set of lighting devices to “eliminate the need for operator to go outside to turn the light devices on and off,” paragraph 0024 of Ronn.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahiro (US 2018/0359406 A1) in view of Hayes (US 2008/0100712 A1), and further in view of Li (US 2021/0021749 A1), and further in view of Longmore (US 2013/0271619 A1).

Claim 12, Nagahiro in view of Hayes teaches an equipment system (10) in accordance with claim 1, but is silent regarding wherein said group of film production devices (20, 22, 24, 28, 30) further comprises an adapter module for a motion picture camera (20, 22), said adapter module having:
an interface (44) for a selective coupling to one of the at least two different radio modules (40, 42);
an adapter interface for coupling to the motion picture camera (20, 22); and
an actuating motor interface for coupling to a lens ring drive unit, wherein the adapter module is configured for a wired communication with the coupled radio module (40, 42) via the 
Li teaches an adapter module for a motion picture camera (20, 22) [wireless communication module 102 comprising Bluetooth-Wi-Fi chip 113; paragraph 0026], said adapter module having:
an interface (44) for a selective coupling to one of the at least two different radio modules (40, 42) [Bluetooth antenna 111 and Wi-Fi antenna 112; paragraph 0024];
an adapter interface for coupling to the motion picture camera (20, 22) [module interface 114 to connect wireless communication module 102 to imaging host 101; paragraph 0029, 0032]; and
wherein the adapter module is configured for a wired communication with the coupled radio module (40, 42) via the interface (44) [Bluetooth-WiFi chip 113 is coupled to Bluetooth antenna 111 via physical connection; see Fig. 2], for a wired communication with the coupled motion picture camera (20, 22) via the adapter interface [wireless communication module 102 is physically plugged into imaging host 101; paragraph 0032], and for a wired communication with the lens ring drive unit via the actuating motor interface.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Li with that of Nagahiro and Hayes in order to provide a compact structure and small size of the imaging host [see paragraph 0022 of Li]. 
Li does not expressly teach an actuating motor interface for coupling to a lens ring drive unit, and a wired communication with the lens ring drive unit via the actuating motor interface. 

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Longmore with that of Nagahiro in view of Li and Hayes in order to allow a user to make a convenient, rapid, and accurate adjustment of the focus of the camera [see paragraph 0007 of Longmore]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696